 1   HILLIS CLARK MARTIN & PETERSON P.S.                                                  Hon. Timothy W. Dore
     999 Third Avenue, Suite 4600                                                                     Chapter: 7
 2   Seattle, WA 98104                                                                          Location: Seattle
     Tel: (206) 623-1745                                                              Hearing Date: July 26, 2019
 3   Fax: (206) 623-7789                                                                 Hearing Time: 9:30 a.m.
 4   Attorneys for Wapato Entities
 5

 6

 7

 8                            UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10

11   In re:
                                                                Case No. 19-10026-TWD
12   EL-LO-WEE CONDOMINIUM
     ASSOCIATION,                                               WRIGHT-WAPATO’S REPLY IN
13                                                              SUPPORT OF OBJECTION TO
                               Debtor.                          CLAIM NO. 3
14

15

16            Lake Chelan Reclamation District filed no opposition to Wapato Point Management

17   Company’s objection to the District’s claim. The Chapter 7 Trustee, however, stated that he could

18   not determine if the District has been paid in full. Wright-Wapato files this reply brief to address

19   the Trustee’s question.

20            When a party objects to a claim, the bankruptcy court’s task is to “determine the amount

21   of such claim in lawful currency of the United States as of the date of the filing of the petition.”

22   11 U.S.C. § 502(b). The District’s claim included unpaid utility charges and late fees that were

23   due after the commencement of this case. (See Decl. of Scott Hutchinson in Support of Claims

24   Objections, Dkt #44, Ex. F.)1 While it is perhaps arguable whether any of the District’s claim is a

25

26   1
       The original filing inadvertently omitted from Exhibit F a copy of the check from Wright-Wapato. Counsel has filed
     a praecipe correcting the error.

         REPLY IN SUPPORT OF OBJECTION TO CLAIM NO. 3 - 1                    HILLIS CLARK MARTIN & PETERSON P.S.
                                                                             999 Third Avenue, Suite 4600
                                                                             Seattle, WA 98104
                                                                             Tel: (206) 623-1745
                                                                             Facsimile: (206) 623-7789

     Case 19-10026-TWD              Doc 52      Filed 07/23/19        Ent. 07/23/19 10:45:18                Pg. 1 of 2
 1   valid pre-petition claim, the late charges undoubtedly were not part of the District’s claim as of
 2   the petition date. See 11 U.S.C. § 502(b); see also In re Elec. Mach. Enterprises, Inc., 371 B.R.
 3   549, 550 (Bankr. M.D. Fla. 2007) (providing four reasons why unsecured creditors cannot recover
 4   fees, charges, and costs that accrue post-petition).
 5            The District itself has conceded that its claim should be disallowed. It filed no response to
 6   Wright-Wapato’s objection. Instead, the District’s representatives asked the undersigned for some
 7   guidance in filing a withdrawal of the District’s claim. (See Declaration of Amit D. Ranade in
 8   Support of Claim Objections, Ex. A.) In short, the District is satisfied and apparently no longer
 9   pursuing the claim it filed in this case.
10            The Court should disallow Claim No. 3.
11            DATED this 23rd day of July, 2019.
12                                               HILLIS CLARK MARTIN & PETERSON P.S.
13
                                                 By /s/ Amit D. Ranade
14                                                    Josh A. Rataezyk, WSBA #33046
                                                      Amit D. Ranade, WSBA #34878
15                                                    999 Third Avenue, Suite 4600
                                                      Seattle, WA 98104
16                                                    Tel: (206) 623-1745
                                                      Fax: (206) 623-7789
17                                                    josh.rataezyk@hcmp.com
                                                      amit.ranade@hcmp.com
18                                               Attorneys for Wapato Entities
     ND: 10130.378 4827-6087-8749v1
19

20

21

22

23

24

25

26

      REPLY IN SUPPORT OF OBJECTION TO CLAIM NO. 3 - 2               HILLIS CLARK MARTIN & PETERSON    P.S.
                                                                     999 Third Avenue, Suite 4600
                                                                     Seattle, WA 98104
                                                                     Tel: (206) 623-1745
                                                                     Facsimile: (206) 623-7789

     Case 19-10026-TWD                Doc 52   Filed 07/23/19   Ent. 07/23/19 10:45:18      Pg. 2 of 2
